309 F.2d 398
The UNITED STATES of America, Libellant-Appellant,v.The MARINE TRUST COMPANY OF WESTERN NEW YORK for release from seizure and forfeiture of a 1961 Ford Convertible Automobile, Serial No. 1F-55W-163315, 1961 Auto Registration, New York 9B-8645, Petitioner-Appellee.
No. 200.
Docket 27790.
United States Court of Appeals Second Circuit.
Argued November 9, 1962.
Decided November 16, 1962.

Appeal from an order of the United States District Court for the Western District of New York, granting remission of a forfeiture of an automobile pursuant to 18 U.S.C. § 3617. John O. Henderson, District Judge. No opinion below. Affirmed.
John T. Curtin, U. S. Atty., Western District of New York, Buffalo, N. Y., for libellant-appellant.
Herald P. Fahringer, Jr., Buffalo, N. Y. (Knoell, Bassett & Denk, Tonawanda, N. Y., on the brief), for petitioner-appellee.
Before MEDINA, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm on the authority of United States v. C. I. T. Corporation, 2 Cir., 1937, 93 F.2d 469.